FILED

UNITED sTATEs Dlsriucr CGURT NOV 1 5 2013
FOR THE DISTRICT OF COLUMBIA C|!rk. U.S. D|strlct& Bankruptcy
Cnurts for the Dlstrlct of columbia

)

DAUD A. HOLIDAY, )
)

Piaintirr, )

)

v ) Civil Action No. 13-1165 (UNA)

)

UNITED STATES, et al., )
)

Defendants. )

)

MEMORANPUM OPINION AND ORDER

As draited, plaintiffs original complaint failed to comply with the notice pleading
requirements of Rule S(a) of the Federal Ru1es of Civil Procedure. Plaintiff has submitted a
document titled "Afti'davit Complaint," which the Court construes as an Amended Complaint
and a motion for leave to file it.

Plaintit`f currently is detained at the D.C. Jail. He appears to allege that the Superior
Court of the District of Columbia and the District of Columbia Court of Appeals were negligent
by refusing to grant him a hearing in the criminal case against him. He demands an order to
"grant [him a] hearing on appeal . . . or release [him] from confinement in the interest of justice
with monetary accommodation." Aff. Compl. at 2 (page number designated by the Court).

Plaintiff’s motion for leave to amend his complaint is denied because the proposed
amendment itself is subject to dismissal as futile. See Foman v. Davis, 371 U.S. 178, 182
(1962). This Court has no jurisdiction to review or reverse the decisions of, or otherwise direct
the activities of, the District of Columbia courts. See. e.g., Mooreman v. U.S. Bank, N.A., No.
10-1219, 2010 WL 2884661, at *1 (D.D.C. July 10, 2010)', Fleming v. Um'ted States, 847 F.

l

Supp. 170, 172 (D.D.C. 1994), aff ’d, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S.
1150 (1995); see also Richardson v. District ofColumbia Cour't‘ ofAppeals, 83 F.3d 1513, 1514
(D.C. Cir. 1996) ("[F]ederal district courts lack jurisdiction to review judicial decisions by state
and District of Columbia courts." ) (citing District of Columbia v. Feldman, 460 U.S. 462, 476
(1983) and Rooker v. Fz'delity Trust C0., 263 U.S. 413 (1923)).
Accordingly, it is hereby

ORDERED that leave to file the "Affidavit Complaint" is DENIED.

so oRDERED.
ar 4
 lflz!ii¢.~ l§,¢ c¢""'
DATE;)Q A\». /' ,,Qar:§ united states District Judg@ '~’